                                                                           Case 4:06-cv-07254-YGR Document 87 Filed 05/04/21 Page 1 of 2




                                                                  1

                                                                  2
                                                                                                       UNITED STATES DISTRICT COURT
                                                                  3
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                  4

                                                                  5

                                                                  6   MICHAEL JAMES HUGGINS,                             Case No. 06-07254 YGR
                                                                  7                Petitioner,
                                                                                                                         ORDER REGARDING PROPOSED BRIEFING
                                                                  8          vs.                                         SCHEDULE
                                                                  9   RON BROOMFIELD, Warden of San Quentin
                                                                      State Prison
                                                                 10
                                                                                   Respondent.
                                                                 11

                                                                 12          Pursuant to the Court’s Order of January 15, 2021, the parties have submitted a proposed
                               Northern District of California
United States District Court




                                                                 13   briefing schedule to address petitioner’s remaining habeas claims following Alameda County
                                                                 14
                                                                      Superior Court’s vacatur of his death sentence on December 15, 2020. (ECF Doc. No. 86)
                                                                 15
                                                                      Petitioner proposes that he file an amended petition by December 10, 2021. He asserts that
                                                                 16
                                                                      pursuant to Smith v. Williams, 871 F.3d 684 (9th Cir. 2017), the state court’s intervening judgment
                                                                 17

                                                                 18   triggers a renewed limitations period for any federal habeas claims arising from his convictions and

                                                                 19   sentences, and that the new limitations period expires on December 15, 2021.
                                                                 20
                                                                             In Smith, the Ninth Circuit held that an amended judgment of conviction is considered a new
                                                                 21
                                                                      judgment, starting a new one-year limitations period under 28 U.S.C. § 2244(d). Id. at 688; but see
                                                                 22
                                                                      Magwood v. Patterson, 561 U.S. 320, 342 n. 16 (2010) (“several Courts of Appeals have held that a
                                                                 23

                                                                 24   petitioner who succeeds on a first habeas application and is resentenced may challenge only the
                                                                 25   ‘portion of a judgment that arose as a result of a previous successful action.’ Lang v. United States,
                                                                 26
                                                                      474 F.3d 348, 351-352 C.A.6 2007) (citing decisions); see also Walker, supra, at 455; Esposito v.
                                                                 27
                                                                      United States, 135 F.3d 111, 113-114 (C.A.2 1997)”).
                                                                 28
                                                                           Case 4:06-cv-07254-YGR Document 87 Filed 05/04/21 Page 2 of 2




                                                                             Respondent disagrees with a December 10, 2021 deadline, contending that Smith does not
                                                                  1

                                                                  2   apply to petitioner’s case because Smith involved an initial petition rather than an amendment to a

                                                                  3   pending petition, as is the case here. Respondent proposes that petitioner be granted 90 days to
                                                                  4
                                                                      amend his petition without prejudice to his right to request further extensions of time.
                                                                  5
                                                                             Because respondent agrees to the grant of an extension of time without prejudice to refiling,
                                                                  6

                                                                  7
                                                                      the Court need not decide whether Alameda County Superior Court’s vacatur of petitioner’s death

                                                                  8   sentence triggers a new statute of limitations under Smith. Accordingly, petitioner’s amended
                                                                  9   petition is due within 90 days of the date of this Order. Petitioner may subsequently submit a
                                                                 10
                                                                      request for an additional extension of time if necessary.
                                                                 11

                                                                 12          IT IS SO ORDERED.

                                                                 13   Dated: May 4, 2021
                               Northern District of California
United States District Court




                                                                                                                         ____________________________________
                                                                 14
                                                                                                                          YVONNE GONZALEZ ROGERS
                                                                 15                                                       UNITED STATES DISTRICT COURT JUDGE

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                         2
